Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 12/17/2021.
Claims 1-5 and 21-30 are pending. Claims 6-20 have been canceled. Claims 21-30 are new. Claim 1 has been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 1-5 and 21-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 24 reciting “the metal covering not electrically connected to the die” raise issues of new matter due to lack of adequate support. More specifically, Applicant’s original 
“The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” MPEP 2173.05(i)
Other claims are rejected for depending on a rejected claim.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 24 reciting “a metal covering directly contacting five surfaces of the die …, the metal covering not electrically connected to the die” renders the claim indefinite. Applicant’s disclosure does not provide detail on how the metal covering is electrically isolated from the die 
Claims 28-30 reciting “the metal covering” renders the claim indefinite for lacking antecedent basis. It is unclear if “the metal covering” is referring to the “metal structure” recited in claim 24 or is in additional to the metal structure. 
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 21, 22 and 24-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al. WO 2021/017896 A1 (Miao).

    PNG
    media_image1.png
    385
    569
    media_image1.png
    Greyscale

In re claim 1, Miao discloses (e.g. FIGs. 1-12) a wafer chip scale package, comprising: 
a die 101; 
multiple electrically conductive terminals 130 coupled to a first surface (bottom surface in FIG. 12) of the die 101; and 
a metal covering 103,104 directly contacting five surfaces (top surface + four sidewall surfaces) of the die 101 besides the first (bottom) surface (see FIGs. 7-8), the metal covering 103,104 “not electrically connected to the die 101” (as best understood). No electrical connection between 101 and 103,104 disclosed. 

In re claim 2, Miao discloses (e.g. FIGs. 7-8) the metal covering 103,104 may be formed by a sputtering process. No particular “metallic ink residue” has been claimed that would distinguish over the sputtered metal particles forming the metal covering 103,104 as taught by Miao.

In re claim 3, Miao discloses (e.g. FIGs. 7-8) wherein the metal covering 103,104 covers the entirety of the five surfaces of the die 101 besides the first (bottom) surface.



In re claim 21, Miao discloses (e.g. FIGs. 6-8) wherein each of the five surfaces of the die 101 lying in five different planes.

In re claim 22, Miao discloses (e.g. FIGs. 7-8) wherein the metal covering 103,104 is composed of a metal alloy (e.g. CoFeB, CoFeTa, NiFe, CoFe, CoPt; ¶ 41,48).

In re claim 24, Miao discloses (e.g. FIGs. 1-12) a semiconductor package, comprising: 
a die 101 including terminals 130 extending from a first surface (bottom surface in FIG. 12) of the die 101;
a layer of polyimide 132 (FIG. 6, ¶ 36) on the first (bottom) surface; and 
a metal structure 103,104 contacting five surfaces (top surface + four sidewall surfaces) of the die 101 besides the first (bottom) surface (see FIGs. 7-8), the metal covering 103,104 “not electrically connected to the die 101” (as best understood). No electrical connection between 101 and 103,104 disclosed. 

In re claim 25, Miao discloses (e.g. FIG. 9) wherein the metal structure 103,104 forms five sides of the package.



In re claim 27, Miao discloses (e.g. FIGs. 7-8) the metal covering 103,104 may be formed by a sputtering process. No particular “metallic ink residue” has been claimed that would distinguish over the sputtered metal particles forming the metal covering 103,104 as taught by Miao.

In re claim 28, Miao discloses (e.g. FIGs. 7-8) wherein the metal covering 103,104 is composed of a metal selected from the group consisting of: aluminum, copper, gold, titanium, nickel, silver, palladium, and tin (e.g. 103 can be made of Cu, W, Al, NiFe, CoPt, Ni, etc., ¶ 39,41; 104 can be made of solder of tin, tin-silver, tin-silver-copper, Cu, W, Al etc., ¶ 45,46,47,48).

In re claim 29, Miao discloses (e.g. FIGs. 7-8) wherein the metal covering 103,104 is composed of a metal alloy (e.g. CoFeB, CoFeTa, NiFe, CoFe, CoPt; ¶ 41,48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Miao as applied to claims 1 and 24 above, and further in view of Neumann et al. EP 3648161 A1 (Neumann).
In re claims 4 and 30, Miao discloses (e.g. FIGs. 1A-1C) the metal covering 103,104 are shielding layers. 
Miao does not explicitly disclose the metal covering 103,104 has an approximate thickness of 750 Å.
However, Neumann discloses (e.g. FIG. 2(a1)) an EMI shielding layer 600 on a semiconductor package 400 using metallic ink composition to form an EMI shielding layer having a thickness ranging from 5 nm to 5 µm (Abstract) as adequate to provide EMI shielding. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Signorini or Kim’s EMI shielding layer 130,160 to have a thickness of 5 nm to 5 µm as adequate for EMI shielding as taught by Neumann. The claimed “approximate thickness of 750 Å” is overlapped by the range taught.
Furthermore, it is well-known to one having ordinary skill in the art that the thickness of the EMI shielding layer depends on the targeted shielding wavelength. Therefore, forming an EMI shielding layer to have a thickness of approximately 750 Å would be obvious based on desired wavelength to be shielded. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d .

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miao as applied to claim 1 above, and further in view of Gulpen et al. US 2017/0025369 A1 (Gulpen).
In re claims 22 and 23, Miao discloses the claimed invention including the shielding metal covering 103,104 may comprises copper, tungsten, aluminum , etc (¶ 39,41,45,47,48). 
Miao does not explicitly disclose the metal covering 103,104 is includes tungsten-titanium or stainless steel. 
However, Gulpen teaches (FIG. 1A-1C) forming a shielding metal layer 115 around a die, wherein the metal may include Ti, Ni, V, Cu, or stainless steel, wherein stainless steel (a metal alloy) is used as a corrosion inhibiter (¶ 23). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include stainless steel, in forming Miao’s metal covering 103,104 to prevent corrosion as taught by Gulpen.



Claims 1-3, 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Signorini et al. US 2020/0312781 A1 (Signorini) in view of Ramones et al. US 2016/0227673 A1 (Ramones).

    PNG
    media_image2.png
    394
    736
    media_image2.png
    Greyscale

In re claim 1, Signorini discloses (e.g. FIGs. 1A-1C) a wafer chip scale package (WCSP, ¶ 1), comprising: 
a die 120; 
multiple electrically conductive terminals 143 coupled to a first surface 123 of the die 120; and 
a metal covering 130 (e.g. copper, ¶ 52) directly contacting five surfaces (top surface 121+ four sidewall surfaces 122) of the die 120 besides the first surface 123 (see FIG. 1A and 1C). 
The claimed “the metal covering not electrically connected to the die”, as best understood, is unpatentable over Signorini teaches the metal covering 130 that is grounded for providing EMI shielding (¶ 37). Since the metal covering 130 is grounded, it does not electrically control the functionality of the die, and thus can be considered as “not electrically connected”, as best understood. 
Furthermore, Ramones teaches an EMI shield 14 may be grounded or floating for providing EMI to the electronic comment underneath (¶ 28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to keep Signorini’s metal covering 130 electrically floating (thus “not electrically connected” as best understood), instead of grounded, to function as an EMI shield as taught by Ramones. 

In re claim 2, Signorini discloses (e.g. FIGs. 1A-1C) the metal covering may be formed by a sputtering process (¶ 35,52). No particular “metallic ink residue” has been claimed that would distinguish over the sputtered metal particles forming the metal covering 130 as taught by Signorini. 

In re claim 3, Signorini discloses (e.g. FIGs. 1A-1C) wherein the metal covering 130 covers the entirety of the five surfaces 121,122 of the die 120 besides the first surface 123.

In re claim 5, Signorini discloses (e.g. FIGs. 1A-1C) wherein the metal covering 130 is composed of a metal selected from the group consisting of: aluminum, copper, gold, titanium, nickel, silver, palladium, and tin (e.g. copper, ¶ 52).

In re claim 21, Signorini discloses (e.g. FIGs. 1A-1C) wherein each of the five surfaces 121,122 of the die 120 lying in five different planes.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Signorini and Ramones as applied to claim 1 above, and further in view of Neumann et al. EP 3648161 A1 (Neumann).
In re claim 4, Signorini discloses (e.g. FIGs. 1A-1C) the metal covering 130 provides EMI shielding to the WCSP (¶ 31). 
Signorini does not explicitly disclose the metal covering has an approximate thickness of 750 Å.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Signorini or Kim’s EMI shielding layer 130,160 to have a thickness of 5 nm to 5 µm as adequate for EMI shielding as taught by Neumann. The claimed “approximate thickness of 750 Å” is overlapped by the range taught.
Furthermore, it is well-known to one having ordinary skill in the art that the thickness of the EMI shielding layer depends on the targeted shielding wavelength. Therefore, forming an EMI shielding layer to have a thickness of approximately 750 Å would be obvious based on desired wavelength to be shielded. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Signorini and Ramones as applied to claim 1 above, and further in view of Gulpen et al. US 2017/0025369 A1 (Gulpen).

Signorini does not explicitly disclose the metal covering 130 is composed of a metal alloy or includes tungsten-titanium or stainless steel. 
However, Gulpen teaches (FIG. 1A-1C) forming a shielding metal layer 115 around a die, wherein the metal may include Ti, Ni, V, Cu, or stainless steel, wherein stainless steel (a metal alloy) is used as a corrosion inhibiter (¶ 23). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a metal alloy, such as stainless steel, in forming Signorini’s metal covering 130 to prevent corrosion as taught by Gulpen.


Claims 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Signorini et al. US 2020/0312781 A1 (Signorini) in view of Ramones et al. US 2016/0227673 A1 (Ramones) and Kim et al. US 2019/0189566 A1 (Kim).

    PNG
    media_image2.png
    394
    736
    media_image2.png
    Greyscale

In re claim 24, Signorini discloses (e.g. FIGs. 1A-1C) a semiconductor package 100, comprising: 
a die 120 including terminals 143 extending from a first surface 123 of the die; 
a dielectric layer 129,136,137 on the first surface 123; and

The claimed “the metal structure ring not electrically connected to the die”, as best understood, is unpatentable over Signorini teaches the metal structure 130 that is grounded for providing EMI shielding (¶ 37). Since the metal structure 130 is grounded, it does not electrically control the functionality of the die, and thus can be considered as “not electrically connected”, as best understood. 
Furthermore, Ramones teaches an EMI shield 14 may be grounded or floating for providing EMI to the electronic comment underneath (¶ 28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to keep Signorini’s metal structure 130 electrically floating (thus “not electrically connected” as best understood), instead of grounded, to function as an EMI shield as taught by Ramones. 

Signorini teaches the dielectric layers 129,136,137 covering the first surface 123 of the die. Signorini does not teach the material of the dielectric layers. 
Kim teaches a chip package wherein the dielectric layers 127,129 and wiring layers 225,238 are formed on the active surface of the die 110, and wherein the dielectric layer 127,129 comprises polyimide (¶ 24,33). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Signorini’s dielectric 129,136,137 using polyimide as taught by Kim as suitable dielectric material for insulation between wiring layers on the active surface of the die. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125


In re claim 26, Signorini discloses (e.g. FIGs. 1A-1C) the semiconductor package 100 is a wafer chip scale package (WCSP, ¶ 1).

In re claim 27, Signorini discloses (e.g. FIGs. 1A-1C) the metal structure may be formed by a sputtering process (¶ 35,52). No particular “metallic ink residue” has been claimed that would distinguish over the sputtered metal particles forming the metal structure 130 as taught by Signorini. Furthermore, Kim discloses (e.g. FIG. 1) wherein the metal shield 160 comprises a metallic ink residue (conductive ink prepared by mixing silver, ¶ 62).

In re claim 28, Signorini discloses (e.g. FIGs. 1A-1C) wherein the metal covering 130 is composed of a metal selected from the group consisting of: aluminum, copper, gold, titanium, nickel, silver, palladium, and tin (e.g. copper, ¶ 52).

In re claim 29, Signorini discloses the claimed invention including the shielding metal structure 130 comprises copper as a suitable conductive material (¶ 52). 
Signorini does not explicitly disclose the metal structure 130 is composed of a metal alloy. 
However, Kim teaches (FIG. 1) EMI shield 160 formed around a die 110, wherein the EMI shield comprises Cu, Ni, Au, Ag, Pt, Co, Ti, Cr, Zr, Mo. Ru, Hf, W, Re, graphite, or their alloys (¶ 62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Signorini’s metal shield 130 using a metal . 


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Signorini, Ramones and Kim as applied to claim 24 above, and further in view of Neumann et al. EP 3648161 A1 (Neumann).
In re claim 30, Signorini discloses (e.g. FIGs. 1A-1C) the metal structure 130 provides EMI shielding to the WCSP (¶ 31). 
Signorini does not explicitly disclose the metal structure has an approximate thickness of 750 Å.
However, Neumann discloses (e.g. FIG. 2(a1)) an EMI shielding layer 600 on a semiconductor package 400 using metallic ink composition to form an EMI shielding layer having a thickness ranging from 5 nm to 5 µm (Abstract) as adequate to provide EMI shielding. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Signorini or Kim’s EMI shielding layer 130,160 to have a thickness of 5 nm to 5 µm as adequate for EMI shielding as taught by Neumann. The claimed “approximate thickness of 750 Å” is overlapped by the range taught.
Furthermore, it is well-known to one having ordinary skill in the art that the thickness of the EMI shielding layer depends on the targeted shielding wavelength. Therefore, forming an EMI shielding layer to have a thickness of approximately 750 Å would be obvious based on desired wavelength to be shielded. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). .

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Regarding claims rejected over Signorini, Applicant argues the metal covering is connected to the die (Remark, page 4). 
The claimed “the metal structure ring not electrically connected to the die”, as best understood, is unpatentable over Signorini teaches the metal structure 130 that is grounded for providing EMI shielding (¶ 37). Since the metal structure 130 is grounded, it does not electrically control the functionality of the die, and thus can be considered as “not electrically connected”, as best understood. Furthermore, Ramones teaches an EMI shield 14 may either be grounded or floating for providing EMI to the electronic comment underneath (¶ 28). Thus, it would also be obvious to keep Signorini’s metal shield 130 electrically floating (thus “not electrically connected”, as best understood) to function as an EMI shield as taught by Ramones. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0373248 A1 teaches (e.g. FIGs. 1-2) a device package having a shield layer 2 comprising a metal particular layer 3 that is formed by ink jet printing to a thickness of 80 nm (¶ 105)
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YU CHEN/Primary Examiner, Art Unit 2815